UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Annual Report DECEMBER 31, 2013 Copyright © 2013 Jordan Opportunity Fund Table of Contents A Message to Our Shareholders 1 Sector Allocation 4 Expense Example 4 Performance Chart and Analysis 6 Schedule of Investments 8 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 23 Approval of Investment Advisory Agreement and Investment Sub-Advisory Agreement 24 Trustees and Executive Officers 27 Additional Information 31 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 Dear Fellow Shareholder: 2013 proved to be another strong year of double digit returns for the Jordan Opportunity Fund.For the year ended 2013, the S&P 500 Index was up 32.39% and the Fund was up 29.65%.*Buoyed by better than expected economic growth, strong corporate profits and historically low interest rates, U.S. equities shrugged off political confrontation and fears of monetary tapering to end the year near their highs. The year was notable in its lack of equity volatility, as the combination of modest corporate profit growth with low inflation and extraordinarily low short-term interest rates allowed for significant multiple expansions in domestic equities.Some of the catalysts that sparked such market strength were: 1) economic growth exceeded low expectations; 2) profits improved throughout the year; 3) the dollar was stable; 4) commodity prices declined; 5) corporate costs of capital remained low; and 6) despite headline worries over budget negotiations, political confrontation abated after the budget compromise. The Fund entered 2013 with a positive outlook for the year, believing fiscal cliff and debt ceiling worries would abate.Our largest most convicted names helped boost performance throughout the year.Facebook was the big winner in the portfolio, as the stock price advanced dramatically over the second half of 2013.Although we have reduced our position in the stock, we continue to remain very positive on Facebook, as we believe the company will continue to improve user monetization and drive meaningful advertising revenue across all of its platforms. Another group that contributed significantly to performance in 2013 was our global financial services theme.Fund holdings such as Blackstone Group LP, Morgan Stanley and Goldman Sachs were major contributors to the portfolio throughout the year.We continue to believe that global banks and brokers with strong capital markets exposure may benefit from improvement in merger/acquisition activity and have the potential to prosper in 2014. Looking ahead, our outlook for 2014 is positive, as we expect GDP and corporate profit growth to accelerate.We believe the economy has entered into a stage where improved profitability will lead to increasing levels of capital investment and hiring.This should result in improving consumer spending, further spurring more businesses to spend on growth.We also believe faster demand growth will lead to stable rising oil prices, which have been under pressure due to seasonal factors and continued strong growth in U.S. production. 1 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) DECEMBER 31, 2013 Given our expectations for the new year, we have structured the Fund to be more economically and cyclically sensitive, especially in later-cycle industries.Industrial automation has become the largest new theme within the Fund, as it is poised to benefit from both cyclical and secular forces.Companies such as Terex Corp, ABB Ltd. and Rockwell Automation should all see growth accelerate as the business cycle strengthens and industrial spending picks up.These companies are also exposed to the growing use of process automation, which offers hardware (including robotics) and software to provide customers with the ability to speed up production with less overhead.As prior anchors of the global economy (Europe and Japan) return to growth, we believe the automation industry may experience a significant acceleration. We have also added several energy-focused holdings to the Fund, reflecting our increasingly positive outlook on the global economy.Our new investments are in some of the fastest-growing exploration and production companies that should benefit from the abundant resources in several U.S. shale basins.We believe that companies such as Oasis Petroleum, Concho Resources and Carrizo Oil & Gas should grow revenues 20-50% annually in a flat oil price environment. We hope that 2014 will be another positive year in the Jordan Opportunity Fund.Although we expect some periods of market volatility due to high stock valuations and high investor optimism, we believe global economies and corporate profits will continue to accelerate, creating excellent opportunities for further capital appreciation. Sincerely, Gerald R. Jordan President & Portfolio Manager Hellman, Jordan Management Co., Inc. *Fund performance data quoted represents past performance and is no guarantee of future results.For additional performance information and related disclosure please refer to the Performance Chart and Analysis section on page 6. Must be preceded or accompanied by a prospectus. 2 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) DECEMBER 31, 2013 The views in this report were those of the Fund manager as of December 31, 2013 and may not reflect his views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk such as non-diversification risk, concentration risk, small- and medium-sized company risk, interest rate risk, high yield bond, debt/fixed income securities risk and foreign securities risk, and lastly, the Fund may use derivatives such as options to increase its exposure to certain securities.Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Mutual fund investing involves risk.Principal loss is possible.The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk discussed herein.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods - these risks are greater in emerging markets.The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund may use derivatives such as options to increase its exposure to certain securities.These techniques will result in greater volatility for the Fund, particularly in periods of market declines. Estimated earnings growth is the year over year growth in earnings per share. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see page 8 for a complete list of fund holdings as of December 31, 2013. Short selling is the selling of a security that the seller does not own, or any sale that is completed by the delivery of a security borrowed by the seller.Short sellers assume that they will be able to buy the stock at a lower amount than the price at which they sold short. Quasar Distributors, LLC, Distributor. 3 JORDAN OPPORTUNITY FUND SECTOR ALLOCATION DECEMBER 31, 2013 (Unaudited) Sector Allocation Percent of Net Assets Information Technology % Industrials % Energy % Money Market Fund % Consumer Discretionary % Financials % Health Care % Telecommunication Services % Materials % Other Assets in Excess of Liabilities 2.6 % % EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED DECEMBER 31, 2013 (Unaudited) As a shareholder of the Jordan Opportunity Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2013 – December 31, 2013). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, a $15.00 fee is currently charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example 4 JORDAN OPPORTUNITY FUND EXPENSE EXAMPLE (Continued) FOR THE SIX MONTHS ENDED DECEMBER 31, 2013 (Unaudited) below.The example below includes, but is not limited to, investment advisory fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value July 1, 2013 – July 1, 2013 December 31, 2013 December 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.50% multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year). 5 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2013 (Unaudited)Jordan Opportunity Fund vs. S&P 500¨ Index Average Annual Total One Five Ten Return on 12/31/13 Year Year Year Jordan Opportunity Fund 29.65% 17.63% 9.14% S&P 500® Index 32.39% 17.94% 7.41% Cumulative Performance Comparison The graph and table compare the change in value of a hypothetical $10,000 investment in the Fund and a broad based securities market index for 10 years ending December 31, 2013.The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.Returns include reinvested dividends.One cannot invest directly in an index. On January 21, 2005, a limited partnership managed by Hellman, Jordan Management Co., Inc., the Fund’s sub-adviser, reorganized into the Fund.This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The Fund’s performance for periods prior to January 2005 is that of the limited partnership.The limited partnership’s expenses during the periods presented were higher than the Fund’s expense ratio.The limited partnership was not registered under the Investment Company Act of 1940 Act (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed 6 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS (Continued) DECEMBER 31, 2013 (Unaudited) by the 1940 Act and the Internal Revenue Code, which, if applicable, would have adversely affected its performance. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk; such as non-diversification risk, concentration risk, small- and medium-sized company risk, interest rate risk, high-yield bond and foreign securities risk.The Fund may use derivatives such as options to increase its exposure to certain securities.Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Performance data quoted represents past performance and is not predictive of future performance.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance shown.Performance data current to the most recent month end may be obtained by calling (800) 441-7013. The Fund imposes a 2% redemption fee on shares held less than 60 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 7 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 Shares Value COMMON STOCKS – 84.4% Airlines – 5.5% American Airlines Group, Inc. (a) $ Delta Air Lines, Inc. (a) United Continental Holdings, Inc. (a) Auto Components – 5.3% Johnson Controls, Inc. TRW Automotive Holdings Corp. (a) Automobiles – 2.6% General Motors Co. (a) Capital Markets – 6.8% The Blackstone Group L.P. Goldman Sachs Group, Inc. Morgan Stanley Communications Equipment – 2.0% QUALCOMM, Inc. Computers & Peripherals – 2.1% Apple, Inc. Diversified Financial Services – 2.5% Citigroup, Inc. Electrical Equipment – 6.2% ABB Ltd. – ADR Rockwell Automation, Inc. Energy Equipment & Services – 5.0% Hornbeck Offshore Services, Inc. (a) Tidewater Inc. Health Care Providers & Services – 7.8% HCA Holdings, Inc. (a) Tenet Healthcare Corp. (a) Hotels, Restaurants & Leisure: 2.4% Marriott International, Inc. Internet Software & Services – 1.9% Facebook, Inc. (a) Machinery – 3.8% Terex Corp. (a) Media – 2.0% Viacom, Inc. Metals & Mining – 2.6% Goldcorp Inc. Newmont Mining Corp. Walter Energy, Inc. Oil, Gas & Consumable Fuels – 8.7% Carrizo Oil & Gas, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) CVR Refining, LP Oasis Petroleum, Inc. (a) The accompanying notes are an integral part of these financial statements. 8 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) DECEMBER 31, 2013 Shares Value Semiconductors & Semiconductor Equipment – 11.2% KLA-Tencor Corp. $ Lam Research Corp. (a) NXP Semiconductors N.V. (a) Xilinx, Inc. Software – 3.3% Autodesk, Inc. (a) PTC, Inc. (a) Wireless Telecommunication Services – 2.7% Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $32,150,941) SHORT-TERM INVESTMENTS – 13.0% Money Market Fund – 13.0% Invesco Short-Term Treasury Portfolio – Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $6,277,455) TOTAL INVESTMENTS IN SECURITIES – 97.4% (Cost $38,428,396) Other Assets in Excess of Liabilities – 2.6% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt. (a) Non-income producing. (b) Seven-day yield as of December 31, 2013. The Global Industry Classification Standard (ÒGICS¨Ó) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (ÒS&PÓ).GICS¨ is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 JORDAN OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES AT DECEMBER 31, 2013 ASSETS Investments in securities, at value (cost $38,428,396) $ Receivables: Dividends and interest Investment securities sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Due to custodian Investment advisory fees Audit fees Administration fees Custody fees Fund accounting fees Transfer agent fees Trustee fees 23 Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized loss on investments and options ) Net unrealized appreciation on investments Net assets $ NET ASSET VALUE Net assets $ Shares of beneficial interest issued and outstanding (unlimited shares authorized) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 JORDAN OPPORTUNITY FUND STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2013 INVESTMENT INCOME Dividends (net of foreign withholding tax of $3,932) $ Interest Total investment income EXPENSES Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Audit fees Registration fees Chief Compliance Officer fees Reports to shareholders Miscellaneous expenses Custody fees Legal fees Trustee fees Insurance expense Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND OPTIONS Net realized gain on investments and options Net realized gain on written options Change in net unrealized appreciation on investments and options Net realized and unrealized gain on investments and options Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 JORDAN OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments and options Change in net unrealized appreciation on investments and options Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares(1) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ — $ Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2013 December 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(2) Net decrease ) $ ) ) $ ) Net of redemption fees of $785 and $678, respectively. The accompanying notes are an integral part of these financial statements. 12 JORDAN OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year Year Ended December 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) )# # )# ) ) Net realized and unrealized gain (loss) on investments and options ) Total from investment operations ) LESS DISTRIBUTIONS From net investment income ) ) — — — Return of capital — * Total distributions ) ) — — — Paid-in capital from redemption fees (Note 2) * Net asset value, end of year $ TOTAL RETURN % % )% % % SUPPLEMENTAL DATA Net assets, end of year (millions) $ Portfolio turnover rate % Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets )% % )% )% )% # Calculated using the average shares outstanding method. * Less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 13 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2013 NOTE 1 – ORGANIZATION Jordan Opportunity Fund (the “Fund”) is a diversified series of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.Prior to April 30, 2009 the Fund was a series of Forum Funds.The Fund commenced operations on January 21, 2005.Prior to the Fund’s inception date, the Fund was organized as a limited partnership managed by Hellman, Jordan Management Co., Inc. (the “Sub-Advisor”).This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund. The investment objective of the Fund is to seek capital appreciation.The Fund seeks to achieve its objective by investing primarily in publicly traded stocks of U.S. companies irrespective of market capitalization size. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Short-term securities that have a maturity of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. 14 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) DECEMBER 31, 2013 Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. Generally Accepted Accounting Principals (“GAAP”) establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. 15 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) DECEMBER 31, 2013 The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2013.See Schedule of Investments for industry breakout: Level 1 Level 2 Level 3 Total Common Stocks $ $
